UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53115 MANAGED FUTURES PROFILE HV, L.P. (Exact name of registrant as specified in its charter) Delaware 20-8528957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ceres Managed Futures LLC 522 Fifth Avenue, 14th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 296-1999 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes 0No T MANAGED FUTURES PROFILE HV, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q March 31, 2011 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Financial Condition as of March 31, 2011 and December 31, 2010 2 Statements of Income and Expenses for the Quarters Ended March 31, 2011 and 2010 3 Statements of Changes in Partners’ Capital for the Quarters Ended March 31, 2011 and 2010 4 Notes to Financial Statements 5-16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23-34 Item 4. Controls and Procedures 34-35 PART II. OTHER INFORMATION Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Securities and Use of Proceeds 36 Item 6. Exhibits 36 PART I.FINANCIAL INFORMATION Item 1.Financial Statements MANAGED FUTURES PROFILE HV, L.P. STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, ASSETS $ $ Investments in Affiliated Trading Companies: Investment in BHM I, LLC 64,147,925 61,727,592 Investment in Aspect I, LLC 47,180,159 44,642,277 Investment in WNT I, LLC 44,676,109 42,988,859 Investment in Altis I, LLC 42,132,476 45,193,416 Investment in Boronia I, LLC 28,118,795 25,903,543 Total Investments in Affiliated Trading Companies, at fair value (cost $194,076,234 and $181,299,988, respectively) 226,255,464 220,455,687 Receivable from Affiliated Trading Companies – 207,377 Subscriptions receivable – 4,820,171 Total Assets 226,255,464 225,483,235 LIABILITIES Redemptions payable 1,520,935 977,670 Payable to Affiliated Trading Companies – 3,494,883 Total Liabilities 1,520,935 4,472,553 PARTNERS’ CAPITAL Class A (98,154.451 and 93,726.780 Units, respectively) 129,532,704 128,430,583 Class B (20,683.488 and 19,502.516 Units, respectively) 27,797,710 27,180,755 Class C (36,375.985 and 39,260.116 Units, respectively) 49,786,686 55,652,694 Class D* (8,745.602 and 3,072.942 Units, respectively) 12,078,357 4,392,721 Class Z (3,902.329 and 3,651.080 Units, respectively) 5,539,072 5,353,929 Total Partners’ Capital 224,734,529 221,010,682 Total Liabilities and Partners’ Capital 226,255,464 225,483,235 NET ASSET VALUE PER UNIT Class A 1,319.68 1,370.27 Class B 1,343.96 1,393.71 Class C 1,368.67 1,417.54 Class D* 1,381.08 1,429.48 Class Z 1,419.43 1,466.39 * Class D Units were issued beginning on March 1, 2009. The accompanying notes are an integral part of these financial statements. - 2 - MANAGED FUTURES PROFILE HV, L.P. STATEMENTS OF INCOME AND EXPENSES (Unaudited) For the Quarters Ended March 31, $ $ EXPENSES Ongoing Placement Agent fees 906,863 697,654 General Partner fees 565,199 434,182 Administrative fees 226,079 173,673 Total Expenses 1,698,141 1,305,509 NET INVESTMENT LOSS (1,698,141) (1,305,509) REALIZED/NET CHANGE IN UNREALIZED APPRECIATION (DEPRECIATION) ON INVESTMENTS Realized 403,594 – Net change in unrealized appreciation (depreciation) on investments (6,976,469) 2,894,646 Total Realized/Net Change in Unrealized Appreciation (Depreciation) on Investments (6,572,875) 2,894,646 NET INCOME (LOSS) (8,271,016) 1,589,137 NET INCOME (LOSS) ALLOCATION Class A (4,926,265) 864,408 Class B (1,012,383) 218,709 Class C (1,856,882) 410,038 Class D (296,478) 41,565 Class Z (179,008) 54,417 NET INCOME (LOSS) PER UNIT* Class A (50.59) 9.22 Class B (49.75) 10.92 Class C (48.87) 12.65 Class D (48.40) 13.53 Class Z (46.96) 16.23 Units Units WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING Class A 96,387.256 80,360.288 Class B 20,610.538 19,003.124 Class C 37,174.458 35,283.475 Class D 8,011.242 3,072.942 Class Z 3,798.684 2,879.907 * Based on the change in Net Asset Value per Unit. The accompanying notes are an integral part of these financial statements. - 3 - MANAGED FUTURES PROFILE HV, L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL For the Quarters Ended March 31, 2011 and 2010 (Unaudited) Class A Class B Class C Class D Class Z Total $ Partners’ Capital, December 31, 2010 128,430,583 27,180,755 55,652,694 4,392,721 5,353,929 221,010,682 Subscriptions 9,708,875 2,931,503 1,607,883 7,982,114 397,807 Net Loss (4,926,265) (1,012,383) (1,856,882) (296,478) (179,008) Redemptions (3,680,489) (1,302,165) (5,617,009) – (33,656) (10,633,319) Partners’ Capital, March 31, 2011 129,532,704 27,797,710 49,786,686 12,078,357 5,539,072 224,734,529 Partners’ Capital, December 31, 2009 97,264,166 23,606,083 45,405,413 3,929,404 3,594,596 173,799,662 Subscriptions 9,221,960 1,316,366 3,481,259 – 441,995 14,461,580 Net Income 864,408 218,709 410,038 41,565 54,417 Redemptions (3,027,183) – (50,226) (7,705,463) Partners’ Capital, March 31, 2010 104,323,351 24,627,039 45,182,775 3,970,969 4,040,782 182,144,916 Class A Class B Class C Class D Class Z Total Units Units Units Units Units Units Beginning Units, December 31, 2010 93,726.780 19,502.516 39,260.116 3,072.942 3,651.080 159,213.434 Subscriptions 7,168.763 2,126.700 1,144.420 5,672.660 274.689 Redemptions (2,741.092) (4,028.551) – (23.440) (7,738.811) Ending Units, March 31, 2011 98,154.451 20,683.488 36,375.985 8,745.602 3,902.329 167,861.855 Beginning Units, December 31, 2009 78,373.994 18,794.498 35,719.371 3,072.942 2,760.791 138,721.596 Subscriptions 7,537.606 1,061.988 2,771.781 – 343.944 Redemptions (2,469.694) (418.062) – (39.474) (6,224.286) Ending Units, March 31, 2010 83,441.906 19,438.424 35,194.096 3,072.942 3,065.261 144,212.629 The accompanying notes are an integral part of these financial statements. - 4 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS March 31, 2011 (Unaudited) The unaudited financial statements contained herein include, in the opinion of management, all adjustments necessary for a fair presentation of the financial condition and results of operations of Managed Futures Profile HV, L.P. (“Profile HV” or the “Partnership”).The financial statements and condensed notes herein should be read in conjunction with the Partnership’s Annual Report on Form 10-K for the fiscal year ending December 31, 2010. 1.Organization Managed Futures Profile HV, L.P. was formed on February 22, 2007, under the Delaware Revised Uniform Limited Partnership Act, as a multi-advisor commodity pool created to profit from the speculative trading of domestic and foreign futures contracts, forward contracts, foreign exchange commitments, options on physical commodities and futures contracts, spot (cash) commodities and currencies, exchange of futures contracts on physicals transactions and futures contracts transactions, and any rights pertaining thereto (collectively, “Futures Interests”) (refer to Note 4. Financial Instruments of the Trading Companies) through its investments in affiliated trading companies (each a “Trading Company”, or collectively the “Trading Companies”).Profile HV is one of the partnerships in the Managed Futures Multi-Strategy Profile Series, comprised of Profile HV, Managed Futures Profile LV, L.P., and Managed Futures Profile MV, L.P. (collectively, the “Profile Series”). - 5 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership allocates substantially all of its assets to multiple affiliated Trading Companies, each of which allocates substantially all of its assets to the trading program of an unaffiliated commodity trading advisor which makes investment decisions for each respective Trading Company. The Partnership commenced trading operations on August 1, 2007, in accordance with the terms of its Limited Partnership Agreement (the “Limited Partnership Agreement”).The non-clearing commodity broker for each Trading Company is Morgan Stanley Smith Barney LLC (“MSSB”).Morgan Stanley & Co. Incorporated ("MS&Co.") and Morgan Stanley & Co. International plc (“MSIP”) act as each Trading Company’s clearing commodity broker (collectively, MS&Co. and MSIP are referred to as the “Commodity Brokers”).MSIP serves as the commodity broker for trades on the London Metal Exchange.Each Trading Company’s over-the-counter foreign exchange spot, options, and forward contract counterparties is either MS&Co. and/or Morgan Stanley Capital Group Inc. (“MSCG”) to the extent a Trading Company trades options on over-the-counter foreign currency forward contracts. The financial statements of the Partnership have been prepared using the "Fund of Funds" approach and accordingly all revenue and expense information from the Trading Companies is reflected as a net change in unrealized appreciation (depreciation) on investments on the Statements of Income and Expenses.The Partnership maintains sufficient cash balances on hand to satisfy ongoing operating expenses for the Partnership. The Trading Companies and their trading advisors (each individually, a “Trading Advisor” or collectively, the “Trading Advisors”) for the Partnership at March 31, 2011, are as follows: - 6 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Trading Company Trading Advisor Morgan Stanley Smith Barney Altis I, LLC (“Altis I, LLC”) Altis Partners (Jersey) Limited Morgan Stanley Smith Barney Aspect I, LLC (“Aspect I, LLC”) Aspect Capital Limited Morgan Stanley Smith Barney BHM I, LLC (“BHM I, LLC”) Blenheim Capital Management, L.L.C. Morgan Stanley Smith Barney Boronia I, LLC (“Boronia I, LLC”) Boronia Capital Pty. Ltd. Morgan Stanley Smith BarneyWNT I, LLC (“WNT I, LLC”) Winton Capital Management Limited Ceres Managed Futures LLC (“Ceres”), the general partner of the Partnership and the trading manager of each Trading Company, is a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSBH”).MSSBH is majority-owned indirectly by Morgan Stanley and minority-owned indirectly by Citigroup Inc.MSSB is the principle subsidiary of MSSBH.MS&Co., MSIP, and MSCG are wholly-owned subsidiaries of Morgan Stanley. Ceres may reallocate the Partnership’s assets to the different Trading Companies at its sole discretion. Units of limited partnership interest (“Units”) of the Partnership are being offered in four share classes in a private placement pursuant to Regulation D under the Securities Act of 1933, as amended.Depending on the aggregate amount invested in the Partnership, limited partners receive class A, B, C or D Units in the Partnership (each a “Class” and collectively the “Classes”).Certain limited partners who are not subject to the ongoing placement agent fee are deemed to hold Class Z Units.Ceres received Class Z Units with respect to its investment in the Partnership. - 7 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Ceres is not required to maintain any investment in the Partnership, and may withdraw any portion of its interest in the Partnership at any time, as permitted by the Limited Partnership Agreement.In addition, Class Z shares are only being offered to certain individuals affiliated with Morgan Stanley at Ceres’ sole discretion.Class Z Unit holders are not subject to paying the placement agent fee. 2.Related Party Transactions The cash held by each Trading Company is on deposit with MSSB, MS&Co., and MSIP in futures interest trading accounts to meet margin requirements as needed.MSSB pays each Trading Company at each month end interest income on 100% of its average daily funds held at MSSB.Assets deposited with MS&Co. and MSIP as margin are credited with interest income at a rate approximately equivalent to what MS&Co. and MSIP pay or charge other customers on such assets deposited as margin.Assets not deposited as margin with MS&Co. and MSIP are credited with interest income at a rate equal to the monthly average of the 4-week U.S. Treasury bill discount rate less 0.15% during such month but in no event less than zero.For purposes of such interest payments, net assets do not include monies owed to each Trading Company on Futures Interests.MSSB and MS&Co. will retain any excess interest not paid to each Trading Company. The Partnership pays monthly administrative fees and general partner fees to Ceres.The Partnership pays to MSSB, ongoing placement agent fees on a monthly basis equal to a percentage of the net asset value of a limited partners’ Units as of the beginning of each month. - 8 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 3.Financial Highlights Class A Class B Class C Class D Class Z PER UNIT OPERATING PERFORMANCE: NET ASSET VALUE, JANUARY 1, 2011: $ 1,370.27 $1,417.54 $ 1,429.48 $$1,466.39 NET OPERATING RESULTS: Net investment loss (11.52) (8.43) (5.10) Net realized/unrealized loss (39.07) (39.92) (41.86) Net loss (50.59) (49.75) (48.87) (46.96) NET ASSET VALUE, MARCH 31, 2011: $ 1,319.68 $ 1,419.43 RATIOS TO AVERAGE NET ASSETS: Net investment loss (2) -3.44% -2.88% -2.43% -1.87% -1.42% Partnership expenses (1) (2) 3.44% 2.88% 2.43% 1.87% 1.42% TOTAL RETURN: -3.69% -3.57% -3.45% -3.39% -3.20% PER UNIT OPERATING PERFORMANCE: NET ASSET VALUE, JANUARY 1, 2010: $ 1,271.17 $ 1,278.71 $1,302.02 NET OPERATING RESULTS: Net investment loss (7.53) (4.50) Net realized/unrealized gain 19.62 20.01 20.18 20.73 Net gain 9.22 10.92 12.65 16.23 NET ASSET VALUE, MARCH 31, 2010: $ 1,250.25 RATIOS TO AVERAGE NET ASSETS: Net investment loss (2) -3.45% -2.97% -2.43% -2.18% -1.42% Partnership expenses (1) (2) 3.45% 2.97% 2.43% 2.18% 1.42% TOTAL RETURN: 0.74% 0.87% 1.00% 1.06% 1.25% (1) Annualized (2) Does not include the expenses of the Trading Companies in which the Partnership invest. 4.Financial Instruments of the Trading Companies The Trading Advisors trade Futures Interests on behalf of the Trading Companies.Futures and forwards represent contracts for delayed delivery of an instrument at a specified date and price.Futures Interests are open commitments until settlement date, at which time they are realized.They are valued at fair value, generally on a daily basis, and the unrealized gains and losses on open contracts (the difference between contract trade - 9 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) price and market price) are reported in the Statements of Financial Condition as net unrealized gain or loss on open contracts.The resulting net change in unrealized gains and losses is reflected in the net change in unrealized trading profit (loss) from one period to the next on the Statements of Income and Expenses.The fair value of exchange-traded futures, options and forward contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of business on the last business day of the reporting period.The fair value of foreign currency forward contracts is extrapolated on a forward basis from the spot prices quoted as of approximately 3:00 P.M. (E.T.) of the last business day of the reporting period.The fair value of non-exchange-traded foreign currency option contracts is calculated by applying an industry standard model application for options valuation of foreign currency options using as input, the spot prices, interest rates, and option implied volatilities quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period.Risk arises from changes in the value of these contracts and the potential inability of counterparties to perform under the terms of the contracts.There are numerous factors which may significantly influence the fair value of these contracts, including interest rate volatility. The fair value of exchange-traded contracts is based on the settlement price quoted by the exchange on the day with respect to which fair value is being determined.If an exchange-traded contract could not have been liquidated on such day due to the operation of daily limits or other rules of the exchange, the settlement price will be equal to the settlement price on the first subsequent day on which the contract could be liquidated.The fair value of non-exchange-traded contracts is based on the fair value quoted by the counterparty. - 10 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Trading Companies’ contracts are accounted for on a trade-date basis and marked to market on a daily basis. A derivative is defined as a financial instrument or other contract that has all three of the following characteristics: 1) a) One or more “underlyings” and b) one or more “notional amounts” or payment provisions; 2) Requires no initial net investment or a smaller initial net investment than would be required for other types of contracts that would be expected to have a similar response relative to changes in market factors; and 3) Terms require or permit net settlement. Generally, derivatives include futures, forwards, swaps or options contracts, and other financial instruments with similar characteristics such as caps, floors, and collars. The futures, forwards and options traded by the Trading Advisors on behalf of the Trading Companies involve varying degrees of related market risk.Market risk is dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Trading Companies’ open positions, and consequently in their earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on non-exchange-traded forward currency contracts - 11 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) are settled upon termination of the contract. Gains and losses of off-exchange-traded forward currency options contracts are settled upon an agreed upon settlement date.However, the Trading Companies are required to meet margin requirements equal to the net unrealized loss on open forward currency contracts in the Trading Companies’ accounts with the counterparty, which is accomplished by daily maintenance of the cash balance in a custody account held at MSSB for the benefit of MS&Co. 5.Fair Value Measurements and Disclosures Financial instruments are carried at fair value, which is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value are classified and disclosed in the following three levels: Level 1 - unadjusted quoted market prices in active markets for identical assets and liabilities; Level 2 – inputs other than unadjusted quoted market prices that are observable for the asset or liability, either directly or indirectly (including unadjusted quoted market prices for similar investments,interest rates, credit risk); and Level 3 - unobservable inputs for the asset or liability (including the Partnership’s own assumptions used in determining the fair value of investments). In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an investment’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.The Partnership’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and consideration of the factors specific to the investment. - 12 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Partnership’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. March 31, 2011 Assets Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ $ Investment in BHM I, LLC – – Investment in Aspect I, LLC – – Investment in WNT I, LLC – – Investment in Altis I, LLC – – Investment in Boronia I, LLC – – December 31, 2010 Assets Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ $ Investment in BHM I, LLC – – Investment in Aspect I, LLC – – Investment in WNT I, LLC – – Investment in Altis I, LLC – – Investment in Boronia I, LLC – – The Partnership’s assets identified as “Investments in Affiliated Trading Companies” reflected on the Statements of Financial Condition represents the net asset value of the Partnership’s pro rata share of each Trading Company.The net assets of each Trading Company is equal to the total assets of the Trading Company (including, but not limited to all cash and cash equivalents, accrued interest and amortization of original issue - 13 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) discount, and the fair value of all open Futures Interests contract positions and other assets) less all liabilities of the Trading Company (including, but not limited to, brokerage commissions that would be payable upon the closing of open Futures Interest positions, management fees, incentive fees, and extraordinary expenses), determined in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). At March 31, 2011, the Partnership’s investment in the Trading Companies represented approximately: BHM I, LLC 28.54%; Aspect I, LLC 21.00%; WNT I, LLC 19.88%; Altis I, LLC 18.75%; and Boronia I, LLC12.51% of Profile HV’s Partners’ Capital, respectively. At December 31, 2010, the Partnership’s investment in the Trading Companies represented approximately: BHM I, LLC 28.00%; Aspect I, LLC 20.25%; Altis I, LLC 20.50%; WNT I, LLC 19.50%; and Boronia I, LLC 11.75% of Profile HV’s Partners’ Capital, respectively, The tables below represent summarized Income Statement information for the Trading Companies that the Partnership invests in for the three months ended March 31, 2011 and 2010, respectively, in accordance with Rule 3-09 of Regulation S-X, as follows: For the Three Months Ended March 31, 2011 Investment Income Net Investment Loss Total Trading Results Net Income/(Loss) $ BHM I, LLC Aspect I, LLC Altis I, LLC WNT I, LLC - 14 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2010 Investment Income Net Investment Loss Total Trading Results Net Income/(Loss) $ BHM I, LLC Aspect I, LLC Altis I, LLC WNT I, LLC 80 6.Income Taxes No provision for income taxes has been made in the accompanying financial statements, as limited partners are individually responsible for reporting income or loss based upon their respective share of the Partnership’s revenues or expenses for income tax purposes.The Partnership files U.S. federal and state tax returns. The guidance issued by Financial Accounting Standards Board on income taxes clarifies the accounting for uncertainty in income taxes recognized in the Partnership's financial statements, and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected tobe taken.The Partnership has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements as of March 31, 2011.If applicable, the Partnership recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in other expenses in the Statements of Income and Expenses.Generally, the 2007 through 2010 tax years remain subject to examination by U.S. federal and most state tax authorities.No income tax returns are currently under examination. - 15 - MANAGED FUTURES PROFILE HV, L.P. NOTES TO FINANCIAL STATEMENTS (CONCLUDED) 7.Subsequent Events Management of Ceres performed its evaluation of subsequent events through the date of filing, and has determined that there were no subsequent events requiring adjustment of or disclosure in the financial statements other than these disclosed below. Effective May 1, 2011 (the “Effective Date”), the Partnership changed its name to the Polaris Futures Fund L.P.In addition, as of the Effective Date, the Partnership shifted from Profile Series and became a stand alone fund.The Partnership’s primary trading focus remains the same. - 16 - Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Liquidity.MS&Co. and its affiliates act as custodians of each Trading Company’s assets pursuant to customer agreements and foreign exchange customer agreement.The Partnership allocates substantially all of its assets to multiple Trading Companies. Such assets are deposited in the Trading Companies’ trading accounts with MS&Co. or its affiliates.The funds in such accounts are available for margin and are used to engage in Futures Interest trading pursuant to instructions provided by the Trading Advisors.The assets are held in either non-interest bearing bank accounts or in securities and instruments permitted by the Commodity Futures Trading Commission for investment of customer segregated or secured funds.Since the Partnership’s sole purpose is to trade Futures Interests indirectly through the investment in the Trading Companies, it is expected that the Trading Companies will continue to own such liquid assets for margin purposes. The Trading Companies’ investment in Futures Interests may, from time to time, be illiquid.Most U.S. futures exchanges limit fluctuations in prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits”.Trades may not be executed at prices beyond the daily limit.If the price for a particular futures or options contract has increased or decreased by an amount equal to the daily limit, positions in that futures or options contract can neither be taken nor liquidated unless traders are willing to effect trades at or within the limit.Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading.These market conditions could prevent the Trading Companies from promptly liquidating their futures or options contracts and result in restrictions on redemptions. - 17 - There is no limitation on daily price moves in trading forward contracts on foreign currencies.The markets for some world currencies have low trading volume and are illiquid, which may prevent the Trading Companies from trading in potentially profitable markets or prevent the Trading Companies from promptly liquidating unfavorable positions in such markets, subjecting them to substantial losses.Either of these market conditions could result in restrictions on redemptions.For the periods covered by this report, illiquidity has not materially affected the Partnership’s assets. There are no known material trends, demands, commitments, events, or uncertainties at the present time that are reasonably likely to result in the Partnership’s liquidity increasing or decreasing in any material way. Capital Resources.The Partnership does not have, nor does it expect to have, any capital assets.Redemptions, exchanges, and sales of Units in the future will affect the amount of funds available for investments in Futures Interests in subsequent periods.It is not possible to estimate the amount, and therefore the impact, of future inflows and outflows of Units. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to the Partnership’s capital resource arrangements at the present time. Results of Operations General.The Partnership’s results depend on the Trading Advisors and the ability of each Trading Advisor’s trading program to take advantage of price movements in the futures, forward and options markets.The following presents a summary of the Partnership’s operations for the three month periods ended March 31, - 18 - 2011 and 2010, and a general discussion of its trading activities during each period.It is important to note, however, that the Trading Advisors trade in various markets at different times and that prior activity in a particular market does not mean that such market will be actively traded by the Trading Advisors or will be profitable in the future.Consequently, the results of operations of the Partnership are difficult to discuss other than in the context of the Trading Advisors’ trading activities on behalf of the Partnership during the period in question.Past performance is no guarantee of future results. The Partnership’s results of operations set forth in the financial statements on pages 2 through 16 of this report are prepared in accordance with U.S. GAAP, which require the use of certain accounting policies that affect the amounts reported in these financial statements, including the following:the contracts the Trading Companies trade are accounted for on a trade-date basis and marked to market on a daily basis.The difference between their original contract value and fair value is recorded on the Statements of Income and Expenses as “Net change in unrealized gain (loss)” for open contracts, and recorded as “Realized trading gain (loss)” when open positions are closed out.The sum of these amounts constitutes the Trading Company’s trading results.The fair value of a futures contract is the settlement price on the exchange on which that futures contract is traded on a particular day.The value of a foreign currency forward contract is based on the spot rate as of approximately 3:00 P.M. (E.T.) the close of the business day. - 19 - For the Quarter Ended March 31, 2011 The Partnership recorded total realized/net change in unrealized appreciation/(depreciation) on investments of $(6,572,875) and expenses totaling $1,698,141, resulting in a net loss of $8,271,016 for the quarter ended March 31, 2011.The Partnership’s net asset value per Unit by share Class is provided in the table below. Share Class NAV at 3/31/11 NAV at 12/31/10 A B C D Z The most significant trading losses were incurred within the global interest rate sector, primarily during February, from short positions in U.S. fixed-income futures as prices increased amid concern over unrest in the Middle East, which spurred demand for the relative “safety” of government debt. Within the currency markets, losses were experienced primarily during January due to long positions in the Australian dollar, Japanese yen, and South African rand versus the U.S. dollar as the value of these currencies declined against the U.S. dollar following the release of minutes from the latest U.S. Federal Reserve meeting that showed optimism about the U.S. economy. Within the global stock index markets, losses were recorded primarily during March from long positions in Japanese and European equity index futures as prices reversed lower amid concern that heightened tensions in the Middle East, as well as the natural disaster and subsequent nuclear crisis in Japan, may threaten the global economic recovery. Losses were incurred within the metals markets, primarily during March, from long positions in copper and nickel futures as prices moved lower amid concern that rising energy costs associated with mounting unrest in the Middle East may slow the global economy. - 20 - A portion of the Partnership’s losses for the quarter was offset by gains achieved within the energy markets, primarily during February, from long futures positions in RBOB (unleaded) gas, gas oil, and brent crude as prices rose after protests in Egypt turned violent, prompting fear of contagion to other Middle Eastern and North African nations and causing concern that crude oil supplies may be disrupted. Within the agricultural complex, gains were recorded primarily during January and February from long positions in corn futures as prices rose to the highest levels since July 2008 after the U.S. government lowered forecasts for domestic inventories as adverse weather slashed harvests. For the Quarter Ended March 31, 2010 The Partnership recorded total realized/net change in unrealized appreciation on investments of $2,894,646 and expenses totaling $1,305,509, resulting in net income of $1,589,137 for the quarter ended March 31, 2010.The Partnership’s net asset value per Unit by share Class is provided in the table below. Share Class NAV at 3/31/10 NAV at 12/31/09 A B C D Z The most significant trading gains of approximately 1.6% were experienced within the currency sector, primarily during January and February, from short positions in the euro versus the U.S. dollar and Australian dollar as the value of the euro decreased relative to these currencies amid concerns regarding Greece’s mounting debt burden.Elsewhere, long positions in the Australian dollar and Mexican peso versus the U.S. dollar resulted in gains as the value of these currencies moved higher against the U.S. dollar throughout a majority of the quarter after signs of a global economic recovery caused investors to increase their risk - 21 - appetite for higher-yielding currencies.Furthermore, the value of the Mexican peso moved higher at the end of the quarter after Mexico’s Finance Ministry raised its forecast for the nation’s economic growth this year to 4.1%, the fastest pace in a decade.Meanwhile, gains were experienced in February from short positions in the British pound versus the Australian dollar as the value of the British pound moved lower against its major rivals amid concern the Bank of England might extend measures to revive Britain’s economy.Within the global interest rate sector, gains of approximately 1.4% were achieved primarily during January and February from long positions in European fixed-income futures as prices increased on speculation that the European Union might be reluctant to help Greece, Portugal, and Spain bolster their finances, reigniting concerns of a major sovereign debt default and thereby boosting demand for the relative “safety” of government bonds.Additional gains of approximately 0.7% were recorded in the metals complex, primarily during February and March, from long positions in nickel, copper, and aluminum futures as prices rose after China indicated it might boost state reserves of base metals this year.Furthermore, prices climbed towards the end of March after declining stockpiles boosted investor confidence in global demand for base metals.Elsewhere, long positions in palladium futures resulted in gains as prices moved higher throughout February and March on speculation that demand might rise.Smaller gains of approximately 0.2% were achieved in the energy sector, primarily during February and March, from short positions in natural gas futures as prices fell on surplus inventories, a rising rig count, and forecasts for mild weather that is expected to cut demand.A portion of the Partnership’s gains for the quarter was offset by losses of approximately 1.6% incurred in the agricultural complex, primarily during February and March, from long futures positions in sugar as prices dropped amid easing supply concerns following news that production might rise in Brazil, India, and Thailand, three of the world’s largest sugar producers.Additional losses were recorded, primarily during - 22 - January, from long futures positions in the soybean complex as prices fell after rains improved crop yields in Brazil and Argentina, two of the world’s biggest growers and exporters of soybeans.Lastly, long positions in corn futures resulted in losses as prices fell during January and March on speculation that warmer weather in the central U.S. might improve planting conditions. Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Introduction All of the Partnership’s assets are subject to the risk of trading loss through its investments in the Trading Companies, each of which invests substantially all of its assets in the trading program of an unaffiliated Trading Advisor. The market-sensitive instruments held by the Trading Companies are acquired for speculative trading purposes, and substantially all of the respective Trading Companies’ assets are subject to the risk of trading loss.Unlike an operating company, the risk of market-sensitive instruments is integral, not incidental, to the Trading Companies’ main line of business. The futures, forwards and options traded by the Trading Companies involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates and prices of financial instruments and commodities.These factors result in frequent changes in the fair value of the Trading Companies’ open positions, and consequently in their earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts and forward currency options contracts - 23 - are settled upon termination of the contract.However, the Trading Companies are required to meet margin requirements equal to the unrealized loss on open forward currency contracts in the Trading Companies’ accounts with the counterparty, which is accomplished by daily maintenance of the cash balance in a custody account held at MSSB for the benefit of MS&Co. The total market risk of the respective Trading Companies may increase or decrease as it is influenced by a wide variety of factors, including, but not limited to, the diversification among the Trading Companies’ open positions, the volatility present within the markets, and the liquidity of the markets. The face value of the market sector instruments held by the Trading Companies is typically many times the applicable margin requirements.Margin requirements generally range between 2% and 15% of contract face value.Additionally, the use of leverage causes the face value of the market sector instruments held by the Trading Companies typically to be many times the total capitalization of the Trading Companies. The Partnership’s and the Trading Companies’ past performance are no guarantee of their future results.Any attempt to numerically quantify the Trading Companies’ market risk is limited by the uncertainty of their speculative trading.The Trading Companies’ speculative trading and use of leverage may cause future losses and volatility (i.e., “risk of ruin”) that far exceed the Trading Companies’ experiences to date disclosed under the "Trading Companies’ Value at Risk in Different Market Sectors" section and significantly exceed the Value at Risk (“VaR”) tables disclosed below. Limited partners will not be liable for losses exceeding the current net asset value of their investment. - 24 - Quantifying the Trading Companies’ Trading Value at Risk The following quantitative disclosures regarding the Trading Companies’ market risk exposures contain "forward-looking statements" within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. The Trading Companies account for open positions on the basis of mark to market accounting principles. Any loss in the market value of the Trading Companies’ open positions is directly reflected in the Trading Companies’ earnings and cash flow. The Trading Companies’ risk exposure in the market sectors traded by the Trading Advisors is estimated below in terms of VaR.VaR for a particular market sector is estimated by Ceres using a model based upon historical simulation (with a confidence level of 99%) which involves constructing a distribution of hypothetical daily changes in the value of a trading portfolio.The VaR model takes into account linear exposures to risks including equity and commodity prices, interest rates, foreign exchange rates, and correlation among these variables.The hypothetical daily changes in the value of a Trading Company’s portfolio are based on daily percentage changes observed in key market indices or other market factors (“market risk factors”) to which the portfolio is sensitive. The one-day 99% confidence level of the Trading Companies’ VaR corresponds to the reliability of the expectations that the Trading Company’s trading losses in one day will not exceed the maximum loss indicated by the VaR.The 99% one-day confidence level is not an indication of probability of such losses, nor does VaR typically represent the worst case outcome.Ceres uses approximately four years of daily market data and - 25 - re-values its portfolio for each of the historical market moves that occurred over this period. This enables Ceres to generate a distribution of daily “simulated profit and loss” outcomes. The Trading Companies’ VaR computations are based on the risk representation of the underlying benchmark for each instrument or contract and do not distinguish between exchange and non-exchange dealer-based instruments.They are also not based on exchange and/or dealer-based maintenance margin requirements.VaR models, including the models used by Morgan Stanley and Ceres, are continually evolving as trading portfolios become more diverse and modeling techniques and systems capabilities improve. Please note that the VaR model is used to quantify market risk for historic reporting purposes only and is not utilized by either Ceres or the Trading Advisors in their daily risk management activities. Please further note that VaR as described above may not be comparable to similarly-titled measures used by other entities. The Trading Companies’ Value at Risk in Different Market Sectors As of March 31, 2011 and December 31, 2010, Altis I, LLC’s total capitalization was $42,132,476 and $45,193,416, respectively.The Partnership owned 100% and 100%, respectively, of Altis I, LLC. Altis I, LLC March 31,2011 December 31, 2010 Primary Market Risk Category VAR VAR Currency (1.38)% (2.14)% Interest Rate Equity Commodity Aggregate Value at Risk (2.55)% (4.33)% - 26 - As of March 31, 2011 and December 31, 2010, Aspect I, LLC’s total capitalization was $56,759,636 and $54,986,074, respectively.The Partnership owned approximately 83% and 81%, respectively, of Aspect I, LLC. Aspect I, LLC March 31, 2011 December 31, 2010 Primary Market Risk Category VAR VAR Currency (1.15)% (0.91)% Interest Rate Equity (1.48) Commodity Aggregate Value at Risk (4.21)% (4.04)% As of March 31, 2011 and December 31, 2010, BHM I, LLC’s total capitalization was $288,980,882 and $208,652,878, respectively.The Partnership owned approximately 22% and 30%, respectively, of BHM I, LLC. BHM I, LLC March 31, 2011 December 31, 2010 Primary Market Risk Category VAR VAR Currency (0.08)% (0.08)% Interest Rate Commodity Aggregate Value at Risk (3.61)% (4.02)% As of March 31, 2011 and December 31, 2010, Boronia I, LLC’s total capitalization was $42,049,161 and $40,286,523, respectively.The Partnership owned approximately 67% and 64%, respectively, of Boronia I, LLC. - 27 - Boronia I, LLC March 31, 2011 December 31, 2010 Primary Market Risk Category VAR VAR Currency (0.57)% (1.39)% Interest Rate Equity (0.65) Commodity Aggregate Value at Risk (3.18)% (2.68)% As of March 31, 2011 and December 31, 2010, WNT I, LLC’s total capitalization was $55,036,198 and $53,769,718, respectively.The Partnership owned approximately 81% and 80%, respectively, of WNT I, LLC. WNT I, LLC March 31, 2011 December 31, 2010 Primary Market Risk Category VAR VAR Currency (0.80)% (0.43)% Interest Rate (0.26) Equity Commodity Aggregate Value at Risk (2.98)% (2.85)% The VaR for a market category represents the one-day downside risk for the aggregate exposures associated with this market category.The Aggregate Value at Risk listed above represents the VaR of the respective Trading Companies’ open positions across all the market categories, and is less than the sum of the VaRs for all such market categories due to the diversification benefit across asset classes. Because the business of the Trading Companies is the speculative trading of futures, forwards and options, the composition of their trading portfolio can change significantly over any given time period, or even within a single trading day.Such changes could positively or negatively materially impact market risk as measured by VaR. - 28 - The table below supplements the quarter-end VaR set forth above by presenting the Trading Companies’ high, low, and average VaR, as a percentage of total net assets for the four quarter-end periods from April 1, 2010 through March 31, 2011 and January 1, 2010 through December 31, 2010, respectively. March 31, 2011 Altis I, LLC Primary Market Risk Category High Low Average Currency (2.14)% (1.36)% (1.66)% Interest Rate Equity Commodity Aggregate Value at Risk (4.41)% (2.43)% (3.43)% Aspect I, LLC Primary Market Risk Category High Low Average Currency (1.34)% (0.33)% (0.93)% Interest Rate (0.96) Equity (0.91) Commodity (1.77) Aggregate Value at Risk (4.21)% (1.56)% (3.16)% BHM I, LLC Primary Market Risk Category High Low Average Currency (0.37)% (0.06)% (0.15)% Interest Rate (0.36) Commodity Aggregate Value at Risk (4.45)% (2.41)% (3.62)% - 29 - Boronia I, LLC Primary Market Risk Category High Low Average Currency (1.39)% (0.57)% (0.79)% Interest Rate Equity Commodity Aggregate Value at Risk (3.94)% (2.68)% (3.29)% WNT I, LLC Primary Market Risk Category High Low Average Currency (0.80)% (0.43)% (0.61)% Interest Rate (1.13) Equity Commodity (1.06) Aggregate Value at Risk (2.98)% (1.45)% (2.27)% December 31, 2010 Altis I, LLC Primary Market Risk Category High Low Average Currency (2.14)% (0.75)% (1.50)% Interest Rate Equity (2.12) Commodity Aggregate Value at Risk (4.41)% (2.43)% (3.59)% Aspect I, LLC Primary Market Risk Category High Low Average Currency (1.34)% (0.33)% (0.83)% Interest Rate Equity Commodity Aggregate Value at Risk (4.04)% (1.56)% (3.00)% - 30 - BHM I, LLC Primary Market Risk Category High Low Average Currency (0.37)% (0.06)% (0.22)% Interest Rate Commodity Aggregate Value at Risk (4.45)% (2.41)% (3.65)% Boronia I, LLC Primary Market Risk Category High Low Average Currency (1.39)% (0.57)% (0.85)% Interest Rate Equity Commodity Aggregate Value at Risk (4.30)% (2.68)% (3.57)% WNT I, LLC Primary Market Risk Category High Low Average Currency (0.72)% (0.43)% (0.59)% Interest Rate Equity Commodity Aggregate Value at Risk (2.85)% (1.45)% (2.23)% Limitations on Value at Risk as an Assessment of Market Risk VaR models permit estimation of a portfolio’s aggregate market risk exposure, incorporating a range of varied market risks, reflect risk reduction due to portfolio diversification or hedging activities, and can cover a wide range of portfolio assets.However, VaR risk measures should be viewed in light of the methodology’s limitations, which include, but may not be limited to the following: · past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; - 31 - · changes in portfolio value caused by market movements may differ from those of the VaR model; · VaR results reflect past market fluctuations applied to currenttrading positions while future risk depends on future positions; · VaR using a one-day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and · the historical market risk factor data used for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. In addition, the VaR tables above, as well as the past performance of the Partnership and the Trading Companies, give no indication of the Partnership’s potential “risk of ruin.” The VaR tables provided present the results of the Partnership’s VaR for each of the Trading Companies’ market risk exposures and on an aggregate basis at March 31, 2011 and December 31, 2010 and for the four quarter-end reporting periods from April 1, 2010 through March 31, 2011 and from January 1, 2010 through December 31, 2010, respectively.VaR is not necessarily representative of the Trading Companies’ historic risk, nor should it be used to predict the Partnership or the Trading Companies’ future financial performance or their ability to manage or monitor risk. There can be no assurance that the Trading Companies’ actual losses on a particular day will not exceed the VaR amounts indicated above or that such losses will not occur more than once in 100 trading days. Non-Trading Risk The Trading Companies have non-trading market risk on their foreign cash balances. These balances and any market risk they may represent are immaterial. - 32 - The Trading Companies also maintain a substantial portion of their available assets in cash at MSSB; as of March 31, 2011, such amount was equal to: · approximately 82% of Altis I, LLC’s net assets. · approximately 92% of Aspect I, LLC’s net assets. · approximately 90% of BHM I, LLC’s net assets. · approximately 93% of Boronia I, LLC’s net assets. · approximately 94% of WNT I, LLC’s net assets. A decline in short-term interest rates would result in a decline in the Trading Companies’ cash management income.This cash flow risk is not considered to be material. Materiality, as used throughout this section, is based on an assessment of reasonably possible market movements and any associated potential losses, taking into account the leverage, optionality, and multiplier features of the Trading Companies’ market-sensitive instruments, in relation to the Trading Companies’ net assets. Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Partnership’s market risk exposures – except for (A) those disclosures that are statements of historical fact and (B) the descriptions of how the Partnership manages its primary market risk exposures – constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The Partnership’s primary market risk exposures, as well as the strategies used and to be used by Ceres and the Trading Advisors for managing such exposures, are subject to numerous uncertainties, contingencies and risks, any - 33 - one of which could cause the actual results of the Partnership’s risk controls to differ materially from the objectives of such strategies.Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation, and many other factors could result in material losses, as well as in material changes to the risk exposures and the risk management strategies of the Partnership. Investors must be prepared to lose all or substantially all of their investment in the Partnership. Item 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of the management of Ceres, at the time this quarterly report was filed, Ceres’ President (Ceres’ principal executive officer) and Chief Financial Officer (Ceres’ principal financial officer) have evaluated the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of March 31, 2011.The Partnership’s disclosure controls and procedures are designed to provide reasonable assurance that information the Partnership is required to disclose in the reports that the Partnership files or submits under the Exchange Act are recorded, processed and summarized and reported within the time period specified in the applicable rules and forms.Based on this evaluation, the President and Chief Financial Officer of Ceres have concluded that the disclosure controls and procedures of the Partnership were effective at March 31, 2011. - 34 - Changes in Internal Control over Financial Reporting There have been no changes during the period covered by this quarterly report in the Partnership’s internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) that have materially affected or are reasonably likely to materially affect the Partnership’s internal control over financial reporting. Limitations on the Effectiveness of Controls Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. - 35 - PART II.OTHER INFORMATION Item 1A.RISK FACTORS There have been no material changes from the risk factors previously referenced in the Partnership’s Report on Form 10-K for the fiscal year ended December 31, 2010. Item 2.UNREGISTERED SALES OF SECURITIES AND USE OF PROCEEDS Units of the Partnership are sold to persons and entities who are accredited investors as the term is defined in Rule 501(a) of Regulation D. The aggregate proceeds of securities sold in all share Classes to the limited partners through March 31, 2011 was $280,531,227.The Partnership received $1,917,000 in consideration from the sale of Units to the General Partner. Item 6.EXHIBITS Certificate of Amendment of Certificate of Limited Partnership of the Registrant, dated as of April1 8, 2011. Form of Fourth Amended and Restated Limited Partnership Agreement of the Registrant, dated as of May 1, 2011. Certification of President of Ceres Managed Futures LLC, the general partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the general partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of President of Ceres Managed Futures LLC, the general partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the general partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. - 36 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Managed Futures Profile HV, L.P. (Registrant) By: Ceres Managed Futures LLC (General Partner) May 16, 2011 By: /s/Jennifer Magro Jennifer Magro Chief Financial Officer The General Partner which signed the above is the only party authorized to act for the registrant.The registrant has no principal executive officer, principal financial officer, controller, or principal accounting officer and has no Board of Directors. - 37 -
